      Qgpl   'ae11suogcn4su1)                                                                                                                                                 (ISn flS1\Yn
      (wstrct'   eu) sgz-wsn t,truoJ                                           IUNOf, f,HJ f,O >IUflTf, 'I                                                               SNoLIIOSUOTUd
F:'il.rnu$1sHilY   9'lSH{ e :00                                                                I 71tno7+ €                                  'r?/.,w 09 'nrrno /
                                                                         ^t/t2/1!tt        Q   V'V /
                                                                                                                                                     t(zgsv *tftt:sxrw{iru
                                                                                                          ez"0/                                                      "?zl
         purueuJo lrmoIIIY           ro I€qsrBI   I's'rl   ol pe lo Imourv                                                                                                        ee{ erIAJes
                                  'g'nyo emledrg
  @, "k"h                             I /-L/-Ut
                                     3cr^res Jo a13(l                                                                               (atoqo uaoqs uotg ,uarogtpl, rQuo a1a1dwoc) sserppv
                       'epoqeJo eceld lansn
      s<lwpueJop oql ur Surprso: uaql uorleJJ
                                                                                                                    TUVOJJ '                       %sv*                     1abtp,,
         -srp pu? a3e alqelrns 3o uosrad        y                                                                                 (aaoqo uaoqs   lou!)   petl..;cs   lenpr^rpurJo ep4 pu" eru"N
                                             (uo1aq srl.ouat aag) eloq€ peueu ''cle 'uoqeJodJoc '{ueduoc 'lenprlrpur erp alecol o} elq?rm ruu I }eql umleJ pu",$ruoc,(qe.req
                                                                                                                                                                                                  II
               'aoloq peuesul ssaJppe eql u.{oqs
                                          le        ''J}e 'uotlerofuoc i(uedruoc 'Fnpt^rpul eqt uo Jo  o^oqe  u,roqs sseJppe eql  le ''c}e 'uorlerod:oc  ',{ueduoc ,lsnpr^rpur oql uo
                                                                                                                     ,peues ,(lleuosred
                                                                                                                                                    I leql [mler prre, rysc fqereq 1
              pequcsep sseco:d eql '..$lmrued,, ur u,{\oqs s€ pelncaxe ol?q fl 'ecr^Jes Jo ecueprle
                                                                                                      1e8a1 e,req E
                                                                                                                                                                       s! ggz Atsn auo uDqt
                                                                                                  Tf "*                                                     atowlt gg7 7tgg2 ts.tg[{1uo uBtg)
                                                                                                         e^Jas o1                                              'pel?crput ssaco:dyo requmu
                                         {rolJ ro &nde6        5141561   pezlroqnvJo e.mleu8rs           tcl.4slc                                                 JoJ ldrece: eBpey,norqce 1
                                                                                                                                                          Ielol aql
      gNIf SIHI A\OAgg IITUAT ION                                             OC       ATNO IYHSIIYI^I 'S'N d                             trso uo.{              a\oIgfl trf,vds
                                                                                   -
                                                                              INVCN:IJIIC E                                                        I
                                                                                                                                                  UL '/v.
                                                                                JdIINIY'Id PT
                                w         uasr nNsNoHd:ITaI                                                   :Jo Jleqeq     uo      Surlssnber roluur8Fg reqlo ro i(eu:ogyyo emluu8rg
     pr"c                                                                                                                                                                                     {o*
                                                                                                                      :(anuag .og alqDfa^y sawll patDutltsg puo             ,staqwn1,1
                                                                                                                                                                                         auoqdaiaj
            xv@)aJIAugscNIU(adxaNIJsIssV.I.II^\IVHINoIJVI^ruoJNIuaHJouosNoIJf,nuJsNI.IVI]iIdS
                                                              'Y'S'n uo
                                                    ecl'esro,rceqs:
                                                                                                                      \.QVo4 "1Tt+rJlos.-l
                                                    ewJ srql ur pelles -
                                             oq ot selued.Io   rrq-n51 I                                                                *cTT xo$ '0'd
                                                                 p.-",    I                o3
                                       982 - uuoc rlqt qt1^                                      co€w
                                             eqolssacordgo:oqump
                                                    -i                    !- - -
                                                                                                               * Y) oicnel? "rf I"Y "$l
                                                                                       A\O'IAS SS:IU(ICY CNV AI^TVN           IV UEISAqbTU OJ AdOf, Ef,IAUAS {O II)IJON ONIIS
                                                                                                 hZ       ncq fT' t?o\loq'l-l                                                            rY
                                                                                         (apoJ dlz puD   apg',(t!)   "o1,1   uaruyody'e!U   n paas) SSTUCCV \                                .L
                                                                                                                                                                                         ;
               f                         0                                                                                                                                         0
                                     ssgf,                                                                                                                                       INVCINIIJlIC
        TgBlzo*n                     - i4 I d
                               UASNNNESVf,JUOOC                                                                                                                                     J{IJNIY'Id
                                                             'w-tolslqqlo astatat aq! uo
                        'S'n   aLp   fq ssacot4to acMDS,,
                                                                                                                                  ecr^res sl€rlsrslN sel€]s petluo
            .f)qsnry                                                 .to{suo1nru1su1 aag
                       Case: 1:18-cv-04882 Document #: 22 Filed: 12/19/18 Page 1 of 1 PageID #:105                                    esrlsnf Jo luetuilBdec 's'n
                     NUOItrU CNY IdIf,J[U SSgf,OUd
